10th May, 1800.
Trezevant, J.,
declared the opinion of all the judges. Though the conduct of Delorme may have been unreasonable and malicious, yet, in petitioning the legislature against a public officer of the State, he was in the exercise of a constitutional right, and his motives cannot easily be ascertained, or appreciated. We believe he had no just ground of complaint; but we. cannot say that he, himself, knew he had not. He unquestionably had probable ground to suppose he had not been well treated by the Attorney General; and he had also probable ground to suspect Reid did know his negroes were harbored at his house. There is no ground upon which this action can be legally supported. Every citizen has a right to petition the legislature for a redress of grievances, and even on account of grievances which do not exist, if they are supposed to exist, although in doing so, the feelings of individuals, or their reputations, should be wounded. In the present case, the words which have given offence to the plaintiff were necessary to be inserted, in order to shew the nature of the complaint against the Attorney General.
J udgment arrested.